Citation Nr: 1625526	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to service-connected lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the left shoulder glenohumeral joint.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active military service from March 1993 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A March 2010 decision increased the rating for the left shoulder disability to 20 percent, but no higher, effective November 18, 2009.  The Veteran disagreed with the assigned rating.  A March 2012 decision by the Montgomery, Alabama RO in pertinent part denied service connection for left leg radiculopathy.  Subsequently, the Veteran returned to North Carolina and jurisdiction of case was returned to the Winston-Salem RO, which denied service connection for a left elbow disorder in a February 2015 rating decision.


FINDINGS OF FACT

1.  In a December 2015 rating decision, the RO granted service connection for left leg radiculopathy and assigned a compensable, 20 percent disability rating effective March 2, 2015, representing a full award of the benefit sought on appeal.

2.  On May 13, 2015, after filing a notice of disagreement, but prior to the issuance of a statement of the case or the promulgation of a decision on the appeal, the Veteran withdrew the issue of service connection for a left elbow disorder.

3.  On May 20, 2014, prior to the promulgation of a decision on the appeal, the Veteran's attorney withdrew on the Veteran's behalf the appeal of the issue of an increased rating for degenerative arthritis of the left shoulder glenohumeral joint.





CONCLUSIONS OF LAW

1.  The claim of service connection for left leg radiculopathy secondary to a service-connected lumber spine disability is moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  

2.  The criteria for withdrawal of the appeal of the issues of service connection for a left elbow disorder and an increased rating for degenerative arthritis of the left shoulder glenohumeral joint have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id. 

In the present case, the Veteran was seeking entitlement to service connection for radiculopathy of the left lower extremity.  In a December 2015 rating decision, the RO granted service connection for left leg radiculopathy and assigned a 20 percent disability rating effective March 2, 2015.  The grant of service connection for left leg radiculopathy and the assignment of a compensable disability rating constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the effective date or disability rating assigned; thus, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; see also Grantham, 114 F. 3d at 1158.

The Veteran was also seeking an increased rating for his service-connected left shoulder disability and service connection for a left elbow disorder.  In May 20, 2014 correspondence, the Veteran's attorney asked VA on the Veteran's behalf to withdraw his appeal of left shoulder increased rating issue.  Then, in May 13, 2015 correspondence, the Veteran asked VA to withdraw his service connection claim for a left elbow disorder.  Finally, in June 2, 2016 correspondence, the Veteran's attorney again expressed the Veteran's wish to withdraw from appeal his claim for an increased rating for his left shoulder disability, as well as requesting that his Board video conference hearing that was scheduled for June 8, 2016 be cancelled.  

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to entitlement to service connection for left leg radiculopathy or a left elbow disorder, or regarding the issue of an increased rating for a left shoulder disability.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for left lower extremity radiculopathy, having been granted, is dismissed as moot.

The appeal as to the issue of entitlement to service connection for a left elbow disorder is dismissed.

The appeal as to the issue of entitlement to an increased rating for degenerative arthritis of the left shoulder glenohumeral joint is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


